Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a mechanical coil spring with an electric actuator” (cl. 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 



Specification
The disclosure is objected to because of the following informalities: typo: “coupled” should be – couple – (par. 77).  
Appropriate correction is required.

title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention. It is noted that not only a method, but an apparatus is also claimed (cl. 1-13).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thiemann et al (2004/0006958). 



[AltContent: textbox (1st frame assembly)][AltContent: arrow][AltContent: textbox (2nd frame assembly)][AltContent: arrow]
    PNG
    media_image1.png
    543
    769
    media_image1.png
    Greyscale


1. A harvesting header for traversing a field to perform a harvesting operation, comprising: 
a first frame assembly adapted to be coupled to a work machine (in a more limiting interpretation as marked up); 
a second frame assembly suspended forward of the first frame assembly, the second frame assembly configured to pivot relative to the first frame assembly (in a more limiting interpretation as marked up; however, it can also be the feeder and the harvester chassis); 

a controller operably coupled to the suspension system (42); and 
a slope detection system disposed in electrical communication with the controller, the slope detection system communicating a slope of the field to the controller during the harvesting operation (13-19; such as, ground inclination sensor 16, hillside sensors 17, 18; also, par. 42 teaches the use of contact-free / roller type sensors; par. 52, radar ground inclination / slope sensors); 
wherein, the controller operably controls the suspension system by adjusting the suspension force based on the slope of the field (par. 42, 52 teaches for maintaining a predetermined / suitable / optimum cutting height / angle of the header based on the sensed distance to the ground and/or slope, thereby the above cylinders are adjusted). 

2. The harvesting header of claim 1, wherein the slope detection system comprises a sensor for detecting a pitch of the machine or slope of the field, the sensor being coupled to the first frame assembly, the second frame assembly or the machine (already addressed above). 

4. The harvesting header of claim 1, wherein the suspension system comprises an adjustment mechanism operably controlled by the controller to adjust the suspension force (already addressed above). 

. 

Claims 1-2, 4-6, 14, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al (2015/0033692). 

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Schroeder in addition to tilt/slope sensors (par. 33), 1st frame (feeder 46 or the combine) and a forwardly positioned 2nd frame (header 24), hydraulic suspension cylinder(s) between them (par. 28), controller in response to the sensors to control adjustment or suspension force of the cylinder(s), also teaches:



the second sensor configured to detect an actual hydraulic pressure of the at least one actuator (par. 31); 
wherein, the controller operably adjusts the actual hydraulic pressure to a target hydraulic pressure in response to a change in slope or machine pitch (predetermined condition, par. 36). 

The following method steps are inherent in view of the structure taught above:

14. A method for controlling a suspension system of a harvesting header, the harvesting header coupled to a work machine for performing a harvesting operation in a field, 
the method comprising: 
providing a first frame assembly, 
a second frame assembly suspended forward of the first frame assembly, 
the suspension system coupled to and providing a suspension force to the second frame assembly, 
a controller, 
an actuator, and 

sending a first hydraulic pressure to the actuator to provide a suspension force to the second frame assembly; 
detecting a change in slope of the field with the slope detection system; 
communicating the change in slope to the controller from the slope detection system; 
determining a target pressure by the controller as a function of the change in slope; and 
commanding target pressure to the actuator by the controller to adjust the suspension force in response to the change in slope, 
wherein the target pressure is different from the first hydraulic pressure. 


17. The method of claim 14, further comprising: receiving a command from a user input indicative of a desired suspension force of the suspension system at a level ground surface; determining the first hydraulic pressure as a function of the desired suspension force; and controlling a control valve (84) by the controller to send the first hydraulic pressure to the actuator (par. 39). 

18. The method of claim 17, further comprising: detecting a current hydraulic pressure of the actuator by a sensor; communicating the current hydraulic pressure by the sensor to the controller; comparing the target pressure to the current hydraulic pressure; and performing the commanding step 

19. The method of claim 14, further comprising: receiving a command from a user input indicative of a current field condition; determining the first hydraulic pressure as a function of the current field condition; and controlling a control valve by the controller to send the first hydraulic pressure to the actuator (see cl. 17). 

Claims 1-2, 4-6, 8-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson (2019/0230857). 

Thompson teaches: slope/inclination/orientation sensor (128), suspension or hydraulic actuator(s) (241, 242) with pressure sensors (116, 117), control (125) to automatically maintain the desired header position (par. 86-89), further teaches in particular in re cl. 8:


8. A harvesting header for performing a harvesting operation in a field, comprising: 
a first frame assembly adapted to be coupled to a feederhouse of a work machine (face plate / feeder / combine; figs 1-3); 
a second frame assembly suspended forward of the first frame assembly, the second frame assembly comprising a center frame, a first wing frame and a second wing frame (fig 4); 
a suspension system coupled to the second frame assembly (addressed above; 241, 242); 
an actuator of the suspension system providing a suspension force to the second frame assembly (discussed above); 
a controller operably coupled to the actuator to adjust the suspension force (addressed above); and 
a plurality of sensors disposed in electrical communication with the controller, the plurality of sensors including at least a first sensor for detecting a slope of the field and a second sensor for detecting a current pressure of the actuator during the harvesting operation (addressed above); 
to adjust the suspension force based on the slope of the field (discussed above). 


9. The harvesting header of claim 8, wherein the suspension system comprises a plurality of suspension systems independently controlled by the controller based on the slope of the field, the plurality of suspension systems including a first suspension system coupled to the center frame, a second suspension system coupled to the center frame, a third suspension system coupled to the first wing frame, and a fourth suspension system coupled to the second wing frame (independent float elements 24, so the wings can rise relative to the center section; par. 91). 

10. The harvesting header of claim 9, wherein the actuator comprises a plurality of actuators for controlling the suspension force of each suspension system, the controller determining a target pressure for each of the plurality of suspension systems based on the slope of the field and operably controls the plurality of actuators to adjust the suspension force of each of the plurality of suspension systems based on the respective target pressure (par. 92). 

11. The harvesting header of claim 8, further comprising a control system including a user interface in communication with the controller, the controller configured to receive an instruction from the user interface indicative of a current field condition; wherein, the controller operably commands a 

12. The harvesting header of claim 8, further comprising a control system including a user interface in communication with the controller, the controller configured to receive an instruction from the user interface indicative of an optimum suspension force; wherein, the controller operably sends a pressure command to the actuator to achieve the optimum suspension force; further wherein, the controller operably communicates a target pressure to the actuator to adjust the optimum suspension force in response to a change in slope of the field (par. 92-96). 

13. The harvesting header of claim 8, further comprising control logic executable by the controller to determine a target pressure based on a given slope of the field (par. 96). 

16. The method of claim 15, wherein the target pressure is greater than the first hydraulic pressure when the slope detection system detects a downhill slope, and the target pressure is less than the first hydraulic pressure when the slope detection system detects an uphill slope (inherent from par. 96). 

20. The method of claim 14, further comprising: providing the second frame assembly with a center frame, a first wing frame and a second wing frame; providing the suspension system with a first suspension system coupled to the center frame, a second suspension system coupled to the center .








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (2019/0230857), Thiemann et al (2004/0006958) or Schroeder et al (2015/0033692), in view of Pickett et al (2008/0177449).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Thomson, Thiemann or Schroeder do not show the topography map as claimed:
3. The harvesting header of claim 1, wherein the slope detection system comprises a predefined topography map indicating the slope at any given location in the field. 
topography map. 

Picket teaches in par. 12-16, 32-34, that it has been known use a topography map/database in controlling the header.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the slope sensor of Thomson, Thiemann or Schroeder with the teachings of Pickett, in order to enable a faster lifting of the header when the header is approaching sharp slope rises (par. 4, Pickett).



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson (2019/0230857), Thiemann et al (2004/0006958) or Schroeder et al (2015/0033692).

To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known": 
to alternatively use an electric actuator as claimed:


an electric actuator in communication with the controller; and 
a coil spring coupled to the second frame assembly; 
wherein, the controller operably controls the electric actuator to adjust an amount of compression of the coil spring in response to the slope of the field. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


Dockter (2019/0047345) teaches in par. 64-69, slope or pitch sensor, such as inclinometer 90, or any suitable sensor; suspension system (61) with a position sensor (61); control unit (80), valves (70-72) to regulate the fluid pressure supplied to the suspension elements.
 
Brendon et al (2013/0283745) teaches in par. 22-24, a header pitch sensor (60); ECU (28) to automatically adjust suspension actuator(s) (50).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671